FILED
                            NOT FOR PUBLICATION                              NOV 20 2009

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JANE INYE FUBARA                                  No. 05-73537

              Petitioner,                         Agency No. A075-185-364

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General

              Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                      Argued and Submitted November 5, 2009
                             San Francisco, California

Before: HUG, RYMER and McKEOWN, Circuit Judges.

       Jane Inye Fubara, a native and citizen of Nigeria, petitions for review of a

final decision issued by the Board of Immigration Appeals (“BIA”), affirming an

Immigration Judge’s (“IJ”) denial of cancellation of removal from the United

States. We deny the petition for review.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      “Where, as here, the BIA adopts the IJ’s decision while adding its own

reasons, we review both decisions.” Kataria v. INS, 232 F.3d 1107, 1112 (9th Cir.

2000). Credibility findings by the IJ and the BIA are reviewed for substantial

evidence. Ramos-Vasquez v. INS, 57 F.3d 857, 861 (9th Cir. 1995). To reverse the

BIA’s findings, the court must find that the evidence not only supports the opposite

conclusion, but compels it. INS v. Elias-Zacarias, 502 U.S. 478, 481 n.1 (1992);

Singh v. INS, 134 F.3d 962, 966 (9th Cir. 1998).

      Substantial evidence supports the IJ’s credibility determination that Fubara’s

marriage was not bona fide and that Fubara is thus deportable. See 8 U.S.C.

§ 1227(a)(1)(G). Among other evidence, the IJ relied on a sworn statement to the

INS by Fubara’s ex-husband, Daryl Willis, acknowledging that Fubara had paid

Willis as much as $1,000 to marry her as well as Fubara’s admission that her visa

petition was denied by the INS on this ground. Furthermore, the IJ found Fubara’s

affidavits regarding her married life with Willis inconsistent with those of Willis.

Finally, the IJ noted that according to Fubara’s own testimony, there were a

number of people who could have testified that the marriage was bona fide, if this

were the case, but that none appeared in court to do so. Accordingly, the IJ did not

need to reach the battered spouse argument covered by 8 U.S.C. § §1229b(b)(2).

In addition, Fubara has not shown that Dr. Aron’s failure to testify at the hearing


                                          2
had the potential for affecting the outcome of the proceedings. United States v.

Cerda-Pena, 799 F.2d 1374, 1379 (9th Cir. 1986). In short, no evidence compels a

different result than that reached by the IJ and BIA. Elias-Zacarias, 502 U.S. at

481 n.1.

      PETITION FOR REVIEW DENIED.




                                         3